     Case 4:20-cv-00199-WTM-CLR Document 8 Filed 04/13/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DETRICK MURRAY-BEY               )
                                 )
             Plaintiff,          )
                                 )
v.                               )              CV420-199
                                 )
CITY OF PORT WENTWORTH, et. al., )
                                 )
             Defendants.         )

                                 ORDER

     Pro se plaintiff Detrick Murray-Bey filed this case alleging defects

in a state-court criminal proceeding.      See doc. 1 at 4.     The Court

recommended that his request to pursue this case in forma pauperis be

denied. Doc. 4. The District Judge adopted that recommendation over

plaintiff’s objection, but he had already paid the full filing fee. See doc.

7. Since that adoption, there has been no indication that plaintiff has

taken any action to serve any defendant or otherwise prosecute this case.

     Since Murray-Bey was not permitted to proceed in forma pauperis,

he is responsible for serving process on the defendants. See Fed. R. Civ.

P. 4(c)(1) (“The plaintiff is responsible for having the summons and

complaint served within the time allowed by Rule 4(m) and must furnish

the necessary copies to the person who makes service.”). The Federal
     Case 4:20-cv-00199-WTM-CLR Document 8 Filed 04/13/21 Page 2 of 4




Rules further require that service be made within ninety days after the

complaint is filed. See Fed. R. Civ. P. 4(m) (“If a defendant is not served

within 90 days after the complaint is filed, the court—on motion or on its

own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within the

specified time.”).

      Both the language of Rule 4(m) and the Eleventh Circuit’s

interpretation of 28 U.S.C. § 1914, which imposes the fee for filing civil

cases in federal courts, make the filing of the complaint, and not payment

of the filing fee, the relevant date for the commencement of the action

and the running of the service deadline. See Fed. R. Civ. P. 4(m); Rodgers

on behalf of Jones v. Bowen, 790 F.2d 1550, 1551-52 (11th Cir. 1986)

(complaint was filed, for statute of limitations purposes, upon actual or

constructive possession by the clerk, regardless of the untimely payment

of the filing fee). However, as the Rule’s Advisory Committee Notes

suggest “[t]he district court should . . . take care to protect pro se plaintiffs

from consequences of confusion or delay attending the resolution of an in

forma pauperis petition.” Fed. R. Civ. P. 4(m) advisory committee’s note

(1993).   Courts, including the United States District Court for the
     Case 4:20-cv-00199-WTM-CLR Document 8 Filed 04/13/21 Page 3 of 4




Northern District of Georgia, have recognized that the resolution of the

motion to proceed in forma pauperis and payment of any subsequent fee

required commence the service period. See, e.g., Besler v. City of Decatur,

2006 WL 8433137, at * 2 (N.D. Ga. Dec. 6, 2006) (collecting cases). Given

this ambiguous authority, and the mandate to construe the Federal Rules

to secure the just resolution of civil actions, the Court will construe the

date on which the fee was paid, September 3, 2020, as the commencement

of the service period.

     Even charitably construing when the service period started,

however, it has expired. The ninety days for service ran no later than

December 2, 2020. However, the Court has discretion to extend the

service period. See Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132

(11th Cir. 2005) (holding “Rule 4(m) grants discretion to the district court

to extend the time for service of process even in the absence of a showing

of good cause.”). Further, dismissal is appropriate, even where no good

cause for the delay exists, only after considering “whether any other

circumstances warrant an extension of time based on the facts of the

case.” Leopone-Dempsey v. Carroll Cnty. Comm’rs, 476 F.3d 1277, 1282

(11th Cir. 2007).    Under the circumstances of this case, the Court
     Case 4:20-cv-00199-WTM-CLR Document 8 Filed 04/13/21 Page 4 of 4




concludes that plaintiff’s pro se status and the need to resolve the issue

of his filing fee warrant a permissive extension, regardless of whether he

might show other good cause for the delay.

     Accordingly, pursuant to Rule 4(m), the Court DIRECTS plaintiff

that he must serve the Complaint upon the defendants, in compliance

with Rule 4, no later than thirty days from the date of this Order.

     SO ORDERED, this 13th day of April, 2021.


                                    _______________________________
                                    _______________________________
                                    CHR RIS
                                         I TO PHER L. RAY
                                      HRISTOPHER
                                            OPH
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
